Citation Nr: 0730085	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-23 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left knee disability, characterized as 
chondromalacia of patella and left medial-femoral condyle, 
post operative. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1962 until March 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.


FINDINGS OF FACT

1.  An October 1974 rating decision confirmed a denial of 
service connection for left knee disability characterized as 
chondromalacia of patella and left medial-femoral condyle on 
the basis that it was not related to the veteran's service.  

2.  The evidence received since the October 1974 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1974 rating decision that confirmed a denial 
of service connection for chondromalacia of patella and left 
medial-femoral condyle is final.  38 U.S.C.A. § 4005(c) 
(1970);  38 C.F.R. §§ 3.104, 19.118, 19.153 (1974).

2.  Evidence received since the October 1974 rating decision 
is not new and material, and the veteran's service connection 
claim for chondromalacia of patella and left medial-femoral 
condyle is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2003, the RO satisfied 
its duty to notify the veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, 
the RO notified the veteran of: information and evidence 
necessary to reopen the claim for service connection, as well 
as elements of the underlying claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
essentially instructed to submit any evidence in his 
possession that pertained to his claim.   The notice 
requirements for new and material evidence claims set forth 
in Kent v. Nicholson, 20 Vet. App. 1 (2006) were met by the 
December 2003 letter.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   The veteran has not been 
examined in conjunction with his claim; however, in a claim 
to reopen, VA's responsibility extends to requesting evidence 
from any new source identified by the claimant, and if that 
evidence is then not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  38 U.S.C. § 
5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2007).  
Thus, VA does not have a duty to provide the veteran a VA 
examination if the claim is not reopened.  

As discussed above, in this case, the RO complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his claim.  
Since no new and material evidence has been submitted, an 
examination is not required.  

Because new and material evidence has not been submitted, any 
question as to the initial disability rating or effective 
date of a grant is moot, and there can be no failure to 
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The duties to notify and 
assist have been met.


New and Material Evidence

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2007).  The claimant has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 
20.201, 20.302 (2007).

In October 1972, the veteran filed a claim for service 
connection for chondromalacia of patella and left medial-
femoral condyle.  The evidence of record consisted of service 
medical records, private treatment records, and treatment 
records from the VA Medical Center in New Orleans, Louisiana.  
The veteran's service medical records show that the veteran 
was treated in May 1963 during his active service for a 
sprained medial collateral ligament.  The May 1963 record 
noted "recurrent patellar dislocation," but there was no 
reference to knee injuries or disorders on the veteran's 
enlistment examination.  A September 1963 entry on the 
veteran's medical history noted "[left] knee completely 
improved."  There is no reference to a knee injury or 
disorder on the veteran's January 1964 separation exam; 
however, there is a reference to a strain to the knee 
approximately two weeks after the separation examination was 
conducted.  The RO denied service connection on the basis 
that there was no nexus between the veteran's inservice 
injury and his then-current knee disorder.   The veteran 
filed a timely appeal, and Board denied the claim.  The 
Board's decision is final.  38 U.S.C. § 4004(b) (1970); 38 
C.F.R. § 19.104 (1973).  

The veteran attempted to reopen his claim by submitting 
additional VA treatment records showing treatment for pain 
and swelling.  The RO denied his application to reopen his 
claim in an October 1974 rating decision.  The veteran did 
not appeal the decision, and it became final.  38 U.S.C.A. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974).   
Thus, the veteran's service connection claim for 
chondromalacia of patella and left medial-femoral condyle may 
be considered on the merits only if new and material evidence 
has been received since the October 1974 decision.  See 38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2007); 
Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Here, 
the last final disallowance was in October 1974; therefore, 
evidence received after that date is considered for purposes 
of reopening the claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim. In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In conjunction with his current claim to reopen, the 
veteran's submitted evidence consists of VA treatment records 
dated from January 2003 to December 2003.  The veteran has 
also submitted two statements from physicians.  



The treatment records submitted by the veteran show that he 
is currently receiving treatment for pain and swelling in his 
left knee.  The records do not attribute the pain and 
swelling to his service.  The veteran also submitted the 
opinion of Dr. F.S., a private physician, who examined the 
veteran and studied the claims file.  Dr. F.S. reported that 
it was difficult to make an association between the veteran's 
1963 inservice injury and his current knee disorder.  Ms. 
A.K, a nurse practitioner at VAMC New Orleans, wrote that the 
veteran has "severe osteoarthritis" of the left knee and 
that he had undergone a total knee replacement in August 
2004.   Her opinion did not associate the veteran's knee 
disorder with his active service. 

In sum, the newly received evidence, either by itself or when 
considered with the previous evidence of record, fails to 
relate to an unestablished fact necessary to substantiate the 
claim, specifically a nexus between the veteran's current 
knee disorder and his inservice injury.  38 C.F.R. § 3.156 
(2007).  It does not raise a reasonable possibility of 
establishing the claim.  Id.  Therefore, the evidence cannot 
be considered new and material for the purpose of reopening 
the service connection claim for chondromalacia of patella 
and left medial-femoral condyle.  Accordingly, the claim is 
not reopened. 


ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied service 
connection claim for chondromalacia of patella and left 
medial-femoral condyle is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


